IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSEPH ST. FORT,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-0235

SUGAR FARMS CO-OP and
FLORIDA      CRYSTALS
CORPORATION,

      Appellees.


_____________________________/

Opinion filed August 3, 2017.

An appeal from an order of the Judge of Compensation Claims.
Gregory J. Johnsen, Judge.

Date of Accident: July 14, 2015.

Jane-Robin Wender, BCS, Boca Raton, for Appellant.

Kevin R. Clarke of Law Office of Kevin R. Clarke, Jupiter, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, RAY, and JAY, JJ., CONCUR.